DETAILED ACTION
Status of Claims
	Claims 1-7 are pending.
	Claims 1-2 are withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 3-7 in the reply filed on 18 April 2022 is acknowledged.  Claims 1-2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 3 is objected to because of the following informalities:  the terms “the cathode drum” may be more appropriately written as “the rotating cathode drum”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (JP 2009-071225) in view of Lee et al. (KR 20110034401).
Regarding claim 3, Arai discloses a roll-to-roll device, comprising:
A roll-like transparent belt-like support (201) fed out from a feeding device (not shown) (page 2, Figure 1) (= an unwinder configured to unwind a transfer film to be horizontally unfolded); 
A printing device (3b) for printing a pattern on a surface of a transparent strap support (= a part configured to form a circuit pattern, constituted by a first metal layer; a continuous transfer part configured to transfer the circuit pattern, formed on the surface of a rotary drum-type continuous electroforming part, onto the transfer film; it is noted that the material produced does not limit the claimed device);
A roller bar feature configured to turn the support horizontal to vertical (Figure 1) (= a first turn bar configured to turn the horizontally unfolded transfer film to be vertically erected);
A plating treatment device (4b) for plating a pattern (of copper) on the surface of the transparent strap support (201) (page 4) (= a first vertical plating bath configured to plate the circuit pattern, transferred onto the transfer film which is vertically erected and moved; the claimed first and second metal are not positively recited);
An accumulator (7a) (page 5) (= a rewinder configured to rewind the transfer film).
Arai fails to disclose the claimed rotary drum-type continuous electroforming part and a continuous transfer part as claimed.  
In the same or similar field of endeavor, Lee discloses an apparatus for continuous manufacturing of metal including a plating liquid (121), cathode drum (130), and part (200) in a plating tank (120).  Lee teaches the continuous electroforming part, by which after a mesh (131) is plated with the plating solution by the rotation of a mesh-type negative electrode drum in the plating tank, the plating solution left on the upper surface of the mesh is removed, and the metal mesh is washed and dried and is then transferred onto a transfer film and a transfer part (250) for transferring an air-dried metal mesh onto the transfer film (Figures 2-3) (page 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the rotary drum of Lee with the continuous electroforming device of Arai since both devices are directed towards the same or similar device and process of continuous electroforming.  The rotary drum of Lee provides the ability to transfer the produced electroformed product to a transfer film for further processing.   
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (JP 2009-071225), in view of Lee et al. (KR 20110034401) and in further view of Chiu et al. (US 7,926,758).
Regarding claims 4 and 6, the mere duplication of parts (e.g. turn bar) has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04 VI B).  Further, the reversal of parts (e.g. orientation of transfer film) is an obvious engineering design choice that one of ordinary skill in the art would have selected based on the desired orientation of the device (MPEP § 2144.04 VI A). Moreover, Chiu is herein cited for disclosing a roll-to-roll apparatus comprising multiple turn bars in order to orient a flexible material (20) from a horizontal orientation to a vertical orientation.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device of Arai in view of Lee with multiple turn bars as disclosed in Chiu to reduce contamination by selectively contacting a material worked upon (Col. 1 lines 28-46).  20
Regarding claim 5, the mere duplication of parts (e.g. vertical plating bath) has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04 VI B).  Selection of the desired metallic material is an obvious engineering design choice.  Arai discloses deposition of any chromium, aluminum, copper and gold (page 10). It is further noted that the instant claim does not positively recite the metal.  The instant claim language states “configured to plate…made of a different type of metal”. The instant claim should positively recite the metal as a component of the claimed device.  
Regarding claim 7, Arai discloses a U-shape orientation of various tanks, rollers, transfer devices etc. (Figure 1).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0027294 transferring with rotary drum.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795